Exhibit 99.1 Mercantile Bank Corporation Reports Strong Third Quarter 2016 Results Earnings per share growth and solid level of commercial term loan originations highlight quarter GRAND RAPIDS, Mich., October 18, 201 6 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $7.8 million, or $0.48 per diluted share, for the third quarter of 2016, compared with net income of $7.3 million, or $0.45 per diluted share, for the respective prior-year period. Net income during the first nine months of 2016 totaled $23.8 million, or $1.46 per diluted share, compared to $20.5 million, or $1.23 per diluted share, during the first nine months of 2015. The third quarter was highlighted by: ● Robust earnings performance and strong capital position ● Solid net interest margin ● Strong asset quality, as reflected by low levels of nonperforming assets and loans in the 30- to 89-days delinquent category ● New commercial term loan originations of approximately $131 million ● Sustained strength in commercial loan pipeline “We are pleased to report another quarter of strong operating results, continuing the momentum generated during the first half of 2016,” said Michael Price, Chairman, President and Chief Executive Officer of Mercantile. “Our sound balance sheet and robust earnings performance have allowed us to take advantage of growth opportunities in our markets and have positioned us to meet future growth goals as well. We are confident our year-to-date performance trends will continue through the fourth quarter, setting us up for a strong finish to 2016.” O perating Results Total revenue, which consists of net interest income and noninterest income, was $31.7 million during the third quarter of 2016, up $1.8 million or 6.1 percent from the prior-year third quarter. Net interest income during the third quarter of 2016 was $26.5 million, up $0.8 million or 3.2 percent from the third quarter of 2015, primarily reflecting an increase in earning assets. The net interest margin was 3.76 percent in the third quarter of 2016, down from 3.87 percent in the prior-year third quarter mainly due to a decreased yield on loans, reflecting the ongoing low interest rate environment and competitive industry pressures. The negative impact of the lower loan yield was partially offset by an increased yield on securities, resulting mainly from a significant level of accelerated discount accretion on called U.S. Government agency bonds, which was recorded as interest income. The accelerated discount accretion totaled $0.4 million during the third quarter of 2016 and $2.2 million during the first nine months of 2016, positively impacting the net interest margin by six basis points and ten basis points in the respective periods. No accelerated discount accretion was recorded during the third quarter of 2015, and only a nominal level was recorded during the first nine months of 2015. The net interest margin has been relatively stable over the past nine quarters, ranging from 3.76 percent to 4.01 percent. Mercantile’s yield on loans has generally declined during this time period, consistent with the industry and primarily due to the ongoing low interest rate environment and competitive industry pressures. In Mercantile’s case, however, the negative impact of the lower loan yield has been largely offset by assets shifting out of the lower-yielding securities portfolio and into the higher-yielding loan portfolio. Net interest income and the net interest margin during the third quarter of 2016 and the prior-year third quarter were affected by purchase accounting accretion and amortization entries associated with the fair value measurements recorded effective June 1, 2014. An increase in interest income on loans totaling $1.0 million and an increase in interest expense on subordinated debentures totaling $0.2 million were recorded during the third quarter of 2016. An increase in interest income on loans totaling $1.4 million and a decrease in interest expense on deposits totaling $0.2 million were recorded during the third quarter of 2015. In addition, an increase in interest expense on subordinated debentures totaling $0.2 million was recorded during the same time period. Mercantile expects to continue to record adjustments in interest income on loans and interest expense on subordinated debentures in future periods; however, the adjustments to interest expense on deposits and FHLB advances ended in July and June of 2015, respectively. The resulting increase in interest expense negatively impacted the net interest margin by approximately eight to ten basis points after July 31, 2015. Mercantile recorded a $0.6 million provision for loan losses during the third quarter of 2016 compared to a negative $0.5 million provision during the respective 2015 period. The provision expense recorded during the third quarter of 2016 primarily reflects ongoing loan growth, while the negative provision recorded during the prior-year third quarter resulted from multiple factors, including recoveries of previously charged-off loans, reversals of specific reserves, a reduced level of loan-rating downgrades and ongoing loan-rating upgrades. Noninterest income during the third quarter of 2016 was $5.3 million, up $1.0 million or 23.5 percent from the $4.3 million in noninterest income recorded during the third quarter of 2015. The increase in noninterest income mainly resulted from higher levels of service charges on accounts, in large part reflecting an ongoing project to ensure all depositors are in a product that best meets their needs and is priced appropriately as well as increased cash management fee income, and mortgage banking income, primarily reflecting the positive impact of recently-implemented strategic initiatives, including the hiring of additional loan originators, introduction of new and enhanced products, loan programs, and increased marketing efforts. Noninterest expense totaled $19.7 million during both the third quarter of 2016 and the respective 2015 quarter. Salary and benefit costs totaled $11.2 million during the current-year third quarter, up $0.4 million or 3.9 percent from the prior-year third quarter primarily due to increased health insurance and stock-based compensation expenses. Nonperforming asset costs during the third quarter of 2016 were $0.2 million lower than the amount expensed during the respective 2015 period. Mr. Price continued: “Our net interest margin remains strong and relatively stable, reflecting our focus on loan pricing discipline and sound asset quality, and our balance sheet structure continues to position our net interest income to benefit from any further interest rate hikes initiated by the Federal Open Market Committee. We are pleased that recently implemented strategic initiatives, including the cost efficiency program, deposit account service charge review project, and revamping of mortgage banking activities, have positively impacted 2016 operating results in line with our expectations.” B alance Sheet As of September 30, 2016, total assets were $3.06 billion, up $160 million or 5.5 percent from December 31, 2015; total loans increased $129 million, or 5.6 percent, to $2.41 billion over the same time period, representing an annualized growth rate of approximately 8 percent. During the twelve months ended September 30, 2016, total loans were up $189 million or about 9 percent. Approximately $131 million in commercial term loans to new and existing borrowers were originated during the third quarter of 2016, as ongoing sales and relationship building efforts resulted in increased lending opportunities. As of September 30, 2016, unfunded commitments on commercial construction and development loans totaled approximately $113 million, which are expected to be largely funded over the next twelve months. Robert B. Kaminski, Jr., Executive Vice President and Chief Operating Officer of Mercantile, noted: “As expected, new commercial term loan originations remained strong during the third quarter of 2016, and based on our current loan pipeline, we are confident that the fourth quarter will reflect solid loan growth. Although competitive pressures in our markets remain, our lending staff and other sales teams have emphasized our relationship -focused approach to banking and continued to develop new customer relationships. While we remain pleased with the level of commercial term loan originations, we are also pleased to report increased mortgage banking activity during the quarter stemming from recently implemented strategic initiatives concentrated on increasing our market presence.” Commercial-related real estate loans continue to comprise a majority of Mercantile’s loan portfolio, representing about 56 percent of total loans as of September 30, 2016. Non-owner occupied commercial real estate (“CRE”) loans and owner-occupied CRE loans equaled approximately 31 percent and 18 percent of total loans, respectively, as of September 30, 2016. Commercial and industrial loans represented approximately 31 percent of total loans as of September 30, 2016. As of September 30, 2016, total deposits were $2.33 billion, up $54.1 million from December 31, 2015, and $75.3 million from September 30, 2015. Local deposits were up $84.0 million since year-end 2015 and $106 million over the past twelve months; growth in local deposits was primarily driven by new commercial loan relationships. Wholesale funds were $269 million, or approximately 10 percent of total funds, as of September 30, 2016, compared to $189 million, or approximately 8 percent of total funds, as of December 31, 2015, and $190 million, or approximately 8 percent of total funds, as of September 30, 2015. Asset Quality Nonperforming assets at September 30, 2016 were $5.5 million, compared to $6.0 million as of June 30, 2016, and $6.7 million as of December 31, 2015; at each period-end, nonperforming assets represented 0.2% of total assets. The level of past due loans remains nominal, and the number and aggregate dollar amount of loan relationships on the internal watch list continue to decline. Net loan charge-offs were $0.2 million during the third quarter of 2016 and $0.3 million in the linked quarter, compared to net loan recoveries of $0.1 million in the prior-year third quarter. Capital Position Shareholders’ equity totaled $349 million as of September 30, 2016, an increase of $15.7 million from year-end 2015. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 13.1 percent as of September 30, 2016, compared to 13.5 percent at December 31, 2015. At September 30, 2016, the Bank had approximately $84 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,296,658 total shares outstanding at September 30, 2016. As part of a $20 million common stock repurchase program announced in January of 2015, Mercantile repurchased approximately 168,000 shares for $3.7 million, or a weighted average all-in cost per share of $22.23, during the first nine months of 2016; since the program’s inception, Mercantile has repurchased approximately 956,000 shares, or nearly 6 percent of total shares outstanding at year-end 2014, for $19.5 million, or a weighted average all-in cost per share of $20.38. No shares were repurchased during the third quarter of 2016. Future share repurchases totaling $15.5 million can be made under the program, which was expanded by $15 million earlier this year. Although Mercantile has experienced solid loan growth, paid regular quarterly cash dividends equating to about 33 percent of net income, and repurchased approximately 956,000 shares for $19.5 million as part of the previously mentioned common stock repurchase program, it continues to operate with a significant level of excess regulatory capital, negatively impacting return on average equity. Therefore, in addition to declaring a regular fourth quarter cash dividend of $0.17 per common share, Mercantile’s Board of Directors also authorized the payment of a special cash dividend of $0.50 per common share. Both the fourth quarter cash dividend and the special cash dividend are payable on December 21, 2016 to shareholders of record as of December 9, 2016. Mercantile will rely on a cash dividend from the Bank to fund the special dividend. Assuming the Bank paid the dividend to Mercantile on September 30, 2016, its pro forma total risk-based capital ratio as of that date was 12.8 percent compared to its actual ratio of 13.1 percent, and its total capital in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution was approximately $76 million compared to the actual excess amount of $84 million. Mr. Price concluded: “We are pleased to increase shareholder value through the payment of regular quarterly cash dividends resulting in competitive yields and to add the special cash dividend to be paid in the fourth quarter of 2016. As reflected by loan and deposit growth and revenue enhancement, our ongoing efforts to identify and foster new customer relationships and efficiently deliver an extensive array of products and services have been very successful. We are excited about Mercantile’s future and expect the strong operating results achieved during the first nine months of 2016 to extend through the remainder of the year.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $3.1 billion and operates 48 banking offices serving communities in central and western Michigan. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: Michael Price Charles Christmas Chairman, President & CEO Executive Vice President & CFO 616-726-1600 616-726-1202 mprice@mercbank.com cchristmas@mercbank.com Mercantile Bank Corporation Third Quarter 2016 Results MERCANTILE BANK CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) SEPTEMBER 30, DECEMBER 31, SEPTEMBER 30, 2016 2015 2015 ASSETS Cash and due from banks $ 55,882,000 $ 42,829,000 $ 43,743,000 Interest-earning deposits 85,848,000 46,463,000 49,952,000 Federal funds sold 0 599,000 10,154,000 Total cash and cash equivalents 141,730,000 89,891,000 103,849,000 Securities available for sale 325,443,000 346,992,000 367,173,000 Federal Home Loan Bank stock 8,026,000 7,567,000 7,567,000 Loans 2,406,377,000 2,277,727,000 2,217,388,000 Allowance for loan losses ) ) ) Loans, net 2,388,851,000 2,262,046,000 2,201,269,000 Premises and equipment, net 45,212,000 46,862,000 47,509,000 Bank owned life insurance 66,876,000 58,971,000 58,680,000 Goodwill 49,473,000 49,473,000 49,473,000 Core deposit intangible 10,592,000 12,631,000 13,346,000 Other assets 27,761,000 29,123,000 32,511,000 Total assets $ 3,063,964,000 $ 2,903,556,000 $ 2,881,377,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 731,663,000 $ 674,568,000 $ 619,125,000 Interest-bearing 1,597,774,000 1,600,814,000 1,635,004,000 Total deposits 2,329,437,000 2,275,382,000 2,254,129,000 Securities sold under agreements to repurchase 146,843,000 154,771,000 158,149,000 Federal Home Loan Bank advances 178,000,000 68,000,000 68,000,000 Subordinated debentures 44,665,000 55,154,000 54,983,000 Accrued interest and other liabilities 15,548,000 16,445,000 17,296,000 Total liabilities 2,714,493,000 2,569,752,000 2,552,557,000 SHAREHOLDERS' EQUITY Common stock 304,027,000 304,819,000 304,378,000 Retained earnings 43,655,000 27,722,000 23,673,000 Accumulated other comprehensive income 1,789,000 1,263,000 769,000 Total shareholders' equity 349,471,000 333,804,000 328,820,000 Total liabilities and shareholders' equity $ 3,063,964,000 $ 2,903,556,000 $ 2,881,377,000 Mercantile Bank Corporation Third Quarter 2016 Results MERCANTILE BANK CORPORATION CONSOLIDATED REPORTS OF INCOME (Unaudited) THREE MONTHS ENDED THREE MONTHS ENDED NINE MONTHS ENDED NINE MONTHS ENDED September 30, 2016 September 30, 2015 September 30, 2016 September 30, 2015 INTEREST INCOME Loans, including fees $ 27,553,000 $ 26,565,000 $ 81,219,000 $ 77,463,000 Investment securities 2,033,000 1,894,000 7,283,000 6,128,000 Other interest-earning assets 120,000 42,000 240,000 161,000 Total interest income 29,706,000 28,501,000 88,742,000 83,752,000 INTEREST EXPENSE Deposits 1,924,000 1,969,000 5,608,000 5,642,000 Short-term borrowings 62,000 39,000 154,000 116,000 Federal Home Loan Bank advances 670,000 203,000 1,595,000 506,000 Other borrowed money 600,000 665,000 1,952,000 1,973,000 Total interest expense 3,256,000 2,876,000 9,309,000 8,237,000 Net interest income 26,450,000 25,625,000 79,433,000 75,515,000 Provision for loan losses 600,000 ) 2,300,000 ) Net interest income after provision for loan losses 25,850,000 26,125,000 77,133,000 77,015,000 NONINTEREST INCOME Service charges on accounts 1,140,000 862,000 3,178,000 2,444,000 Credit and debit card income 1,090,000 1,005,000 3,185,000 3,296,000 Mortgage banking income 1,236,000 1,073,000 2,578,000 2,784,000 Earnings on bank owned life insurance 349,000 272,000 933,000 820,000 Other income 1,469,000 1,065,000 6,560,000 2,648,000 Total noninterest income 5,284,000 4,277,000 16,434,000 11,992,000 NONINTEREST EXPENSE Salaries and benefits 11,162,000 10,745,000 32,959,000 31,903,000 Occupancy 1,515,000 1,526,000 4,600,000 4,578,000 Furniture and equipment 531,000 569,000 1,579,000 1,788,000 Data processing costs 1,987,000 1,958,000 5,949,000 5,599,000 FDIC insurance costs 351,000 355,000 1,108,000 1,315,000 Other expense 4,117,000 4,540,000 12,530,000 14,101,000 Total noninterest expense 19,663,000 19,693,000 58,725,000 59,284,000 Income before federal income tax expense 11,471,000 10,709,000 34,842,000 29,723,000 Federal income tax expense 3,626,000 3,373,000 11,014,000 9,183,000 Net Income $ 7,845,000 $ 7,336,000 $ 23,828,000 $ 20,540,000 Basic earnings per share $ 0.48 $ 0.45 $ 1.46 $ 1.23 Diluted earnings per share $ 0.48 $ 0.45 $ 1.46 $ 1.23 Average basic shares outstanding 16,282,804 16,425,933 16,271,848 16,708,444 Average diluted shares outstanding 16,307,350 16,461,794 16,294,093 16,743,625 Mercantile Bank Corporation Third Quarter 2016 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr EARNINGS Net interest income $ 26,450 27,100 25,882 25,659 25,625 79,433 75,515 Provision for loan losses $ 600 1,100 600 500 ) 2,300 ) Noninterest income $ 5,284 4,064 7,086 4,046 4,277 16,434 11,992 Noninterest expense $ 19,663 19,193 19,868 20,097 19,693 58,725 59,284 Net income before federal income tax expense $ 11,471 10,871 12,500 9,108 10,709 34,842 29,723 Net income $ 7,845 7,434 8,549 6,480 7,336 23,828 20,540 Basic earnings per share $ 0.48 0.46 0.52 0.40 0.45 1.46 1.23 Diluted earnings per share $ 0.48 0.46 0.52 0.40 0.45 1.46 1.23 Average basic shares outstanding 16,282,804 16,240,966 16,291,654 16,314,953 16,425,933 16,271,848 16,708,444 Average diluted shares outstanding 16,307,350 16,268,839 16,325,475 16,352,187 16,461,794 16,294,093 16,743,625 PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-earning assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % PURCHASE ACCOUNTING ADJUSTMENTS Loan portfolio - increase interest income $ 1,002 935 1,316 1,074 1,354 3,253 4,264 Time deposits - reduce interest expense $ 0 0 0 0 196 0 1,371 FHLB advances - reduce interest expense $ 0 0 0 0 0 0 22 Trust preferred - increase interest expense $ 171 171 171 171 171 513 513 Core deposit intangible - increase overhead $ 636 688 715 715 715 2,039 2,277 CAPITAL Tangible equity to tangible assets % Tier 1 leverage capital ratio % Common equity risk-based capital ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 337,054 330,710 324,296 329,858 324,911 337,054 324,911 Tier 1 plus tier 2 capital $ 354,580 347,819 340,557 345,539 341,029 354,580 341,029 Total risk-weighted assets $ 2,718,012 2,685,823 2,596,517 2,570,015 2,511,174 2,718,012 2,511,174 Book value per common share $ 21.44 21.18 20.86 20.41 20.20 21.44 20.20 Tangible book value per common share $ 17.76 17.45 17.07 16.61 16.34 17.76 16.34 Cash dividend per common share $ 0.17 0.16 0.16 0.15 0.15 0.49 0.43 ASSET QUALITY Gross loan charge-offs $ 363 397 475 1,266 182 1,235 5,013 Recoveries $ 179 145 456 328 239 780 2,591 Net loan charge-offs (recoveries) $ 184 252 19 938 ) 455 2,422 Net loan charge-offs to average loans % % < 0.01% % (0.01% ) % % Allowance for loan losses $ 17,526 17,110 16,262 15,681 16,119 17,526 16,119 Allowance to originated loans % Nonperforming loans $ 4,669 5,168 4,842 5,444 8,214 4,669 8,214 Other real estate/repossessed assets $ 790 815 1,478 1,293 2,272 790 2,272 Nonperforming loans to total loans % Nonperforming assets to total assets % NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 23 42 30 23 378 23 378 Construction $ 0 319 0 0 0 0 0 Owner occupied / rental $ 2,945 2,893 2,955 3,515 3,714 2,945 3,714 Commercial real estate: Land development $ 110 125 140 155 170 110 170 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 1,597 2,263 2,877 2,743 2,741 1,597 2,741 Non-owner occuiped $ 691 134 151 191 3,193 691 3,193 Non-real estate: Commercial assets $ 65 165 137 69 271 65 271 Consumer assets $ 28 42 30 41 19 28 19 Total nonperforming assets 5,459 5,983 6,320 6,737 10,486 5,459 10,486 NONPERFORMING ASSETS - RECON Beginning balance $ 5,983 6,320 6,737 10,486 10,136 6,737 31,429 Additions - originated loans $ 1,172 1,096 1,123 927 1,161 3,391 4,717 Merger-related activity $ 0 0 0 656 163 0 434 Return to performing status $ 0 0 0 ) 0 0 (5 ) Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) Valuation write-downs $ ) ) (8 ) Ending balance $ 5,459 5,983 6,320 6,737 10,486 5,459 10,486 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 750,330 750,136 714,612 696,303 643,118 750,330 643,118 Land development & construction $ 37,455 40,529 39,630 45,120 47,734 37,455 47,734 Owner occupied comm'l R/E $ 440,705 438,798 441,662 445,919 427,016 440,705 427,016 Non-owner occupied comm'l R/E $ 741,443 716,930 666,013 644,351 636,227 741,443 636,227 Multi-family & residential rental $ 118,103 113,361 112,533 115,003 123,525 118,103 123,525 Total commercial $ 2,088,036 2,059,754 1,974,450 1,946,696 1,877,620 2,088,036 1,877,620 Retail: 1-4 family mortgages $ 190,715 189,119 185,535 190,385 193,003 190,715 146,765 Home equity & other consumer $ 127,626 131,067 135,683 140,646 146,765 127,626 193,003 Total retail $ 318,341 320,186 321,218 331,031 339,768 318,341 339,768 Total loans $ 2,406,377 2,379,940 2,295,668 2,277,727 2,217,388 2,406,377 2,217,388 END OF PERIOD BALANCES Loans $ 2,406,377 2,379,940 2,295,668 2,277,727 2,217,388 2,406,377 2,217,388 Securities $ 333,469 331,478 351,372 354,559 374,740 333,469 374,740 Other interest-earning assets $ 85,848 46,896 62,814 47,062 60,106 85,848 60,106 Total earning assets (before allowance) $ 2,825,694 2,758,314 2,709,854 2,679,348 2,652,234 2,825,694 2,652,234 Total assets $ 3,063,964 2,999,936 2,926,056 2,903,556 2,881,377 3,063,964 2,881,377 Noninterest-bearing deposits $ 731,663 733,573 678,100 674,568 619,125 731,663 619,125 Interest-bearing deposits $ 1,597,774 1,546,145 1,587,022 1,600,814 1,635,004 1,597,774 1,635,004 Total deposits $ 2,329,437 2,279,718 2,265,122 2,275,382 2,254,129 2,329,437 2,254,129 Total borrowed funds $ 372,917 362,665 308,148 281,830 284,919 372,917 284,919 Total interest-bearing liabilities $ 1,970,691 1,908,810 1,895,170 1,882,644 1,919,923 1,970,691 1,919,923 Shareholders' equity $ 349,471 344,577 338,553 333,804 328,820 349,471 328,820 AVERAGE BALANCES Loans $ 2,391,620 2,342,333 2,273,960 2,243,856 2,201,124 2,336,174 2,156,175 Securities $ 328,993 340,866 354,499 362,390 378,286 341,407 407,431 Other interest-earning assets $ 91,590 49,365 42,008 75,111 64,027 61,100 80,248 Total earning assets (before allowance) $ 2,812,203 2,732,564 2,670,467 2,681,357 2,643,437 2,738,681 2,643,854 Total assets $ 3,040,324 2,952,184 2,892,229 2,909,210 2,876,671 2,961,866 2,872,157 Noninterest-bearing deposits $ 733,600 702,293 652,338 656,475 620,189 696,214 589,993 Interest-bearing deposits $ 1,572,424 1,548,509 1,588,930 1,631,218 1,653,441 1,569,963 1,685,930 Total deposits $ 2,306,024 2,250,802 2,241,268 2,287,693 2,273,630 2,266,177 2,275,923 Total borrowed funds $ 373,973 347,191 299,956 276,585 263,264 340,496 255,602 Total interest-bearing liabilities $ 1,946,397 1,895,700 1,888,886 1,907,803 1,916,705 1,910,459 1,941,532 Shareholders' equity $ 345,944 339,357 336,870 330,032 328,332 340,742 329,704
